Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 12/23/2021, wherein claim 1 has been amended.

Status of Claims 
Claims 1-11, 13, 15-21, 42 are pending.
Claims 9-11, 13, 15-21, 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are examined herein on the merits. 
Any rejection from the previous office action, which is not restated herein is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-3, 4, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US 2015/0374770, PTO-892 of record).
	Crowley discloses composition comprising polyethylene glycol, cannabidiol (CBD) in combination with delta-9-tetrahydrocannabinol (THC) in a 53:1 ratio CBD:THC i.e teaches instant ratio of about 45:1, about 55:1 or about 50:1. See page 2, para [0014]; see para [0014] (iii) for the ratio. It is taught that the cannabinoids are obtained from cannabis sativa. See para [0016]. It is taught that CBD in an amount of for example 20 mg, with THC in an amount of 1-2 mg is effective for treating patients with seizures. See para [0018]. It is taught that the composition is in the form of troche or lozenge i.e oral pharmaceutical composition. See para [0018]. Crowley teaches Cannabidiol (CBD) in doses of 5 mg to 240 mg with a Delta-9 THC content less than or equal to 0.3 mg (making 
Crowley is applied as discussed.
Crowley does not specifically teach the ratio of CBD and THC as in instant claim 4.
Crowley does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claim 4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC as in instant claims 1, 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Crowley provides a single disclosure toward optimum doses for treating patients with seizures. In particular, Crowley teaches that a dosage of 20 mg of CBD with 1-2 mg of THC is effective for treating patients with seizures. See Crowley at para. [0018]. The ratio of CBD to THC disclosed in Crowley for the treatment of seizures is well outside of the 40:1 to 60:1 ratio claimed. As such, given the explicit teaching within Crowley regarding what the reference deems to be effective for treating seizures, a person of ordinary skill in the art would not have modified the ratio well outside of what is taught in Crowley.” Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Crowley discloses composition comprising polyethylene glycol, cannabidiol (CBD) in combination with delta-9-tetrahydrocannabinol (THC) in a 53:1 ratio CBD:THC i.e teaches instant ratio of about 45:1, about 55:1 or about 50:1. See page 2, para [0014]; see para [0014] (iii) for the ratio. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claim 4 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 


2) Claim 1-4, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2016/0000843, PTO-892 of record).
Lowe et al. teaches treating conditions that are treatable by cannabidiol by administering a preparation or product derived from cannabis cultivar. See abstract. Lowe et al. teaches cunnabis cultivar with high CBD concentration but low THC concentration. This achieves the desire of patients to be treated with CBD without the side effects of THC. See para [0017]. Lowe et al. discloses composition comprising cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC), wherein the ratio of CBD:THC is between about 300:1 to about 50:1 i.e teaches or encompasses instant ratio of about 45:1, about 50:1. See page 9, para [0097]. It is taught that the cannabinoids are obtained from cannabis sativa. See para [0034]. It is taught that cannabis is administered orally, for example incorporated into a food or beverages i.e meets instant claim 6. See para [0099]. It is taught that cannabis (the composition) is administered in a unit dosage form as a tablet, caplet, pill. See [0100]. It is taught that the unit dose can comprise 100 mg of CBD. See page 9, para [0101]; also teaches that unit dose can comprise less than about 10 mg of THC. See para [0102]. It is taught that CBD is used for treating seizures. See para [0015]; claim 16. It is taught that high CBD concentration but low THC concentration achieves the desire of patients to be treated with CBD without the side-effects (e.g., psychoactivity) of THC. See para [0018].
Loew et al. does not explicitly teach the ratio of CBD and THC as in instant claims 1-4.
Lowe et al. does not specifically teach the concentration of CBD as about 80 mg/mL to about 120 mg/mL and THC as about 1 mg/mL to about 4 mg/mL.

It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC as in instant claims 1, 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “The single unit dose disclosed in Lowe completely fails to render obvious the concentration claimed, which is provided on a mg/mL basis…………Lowe fails to provide any teaching or motivation to arrive at the  to about 50:1 i.e teaches or encompasses instant ratio of about 45:1, about 50:1. See page 9, para [0097]. It is taught that cannabis (the composition) is administered in a unit dosage form as a tablet, caplet, pill. See [0100]. It is taught that the unit dose can comprise 100 mg of CBD. See page 9, para [0101]; also teaches that unit dose can comprise less than about 10 mg of THC. See para [0102]. It is taught that CBD is used for treating seizures. See para [0015]; claim 16. It is taught that high CBD concentration but low THC concentration achieves the desire of patients to be treated with CBD without the side-effects (e.g., psychoactivity) of THC. See para [0018]. Lowe et al. teaches the amounts of CBD (100 mg CBD) and THC (<10 mg THC) that can be present in a dose. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of CBD and THC as in instant claims 1, 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.


3) Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al. (US 20170348276, PTO-892 of record).
Bryson et al. teaches nasally administered cannabinoid semi-solid or viscous liquid composition i.e the composition can be inhaled through nose. See abstract. Bryson oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. It is taught that the cannabinoid therapeutic active is a mixture of tetrahydrocannabinol (THC), cannabidiol (CBD), wherein the ratio of THC:CBD is between 1:99 and 25:75 (CBD-rich). See paras [0079], It is taught that the therapeutic active comprises 0.1-40 % by weight of the composition. See para [0156]; CBD is present in amount of 10 %, see para [0276] (i.e 100 mg/mL). Bryson et al. teaches that the cannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD) are present in Cannabis sativa. See para [0008]. It is taught that the compositions therein can be used to treat epilepsy (seizures). See para [0002].
Bryson et al. does not specifically teach the ratio of CBD and THC as in instant claims 1-4.
Bryson et al. does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil as in instant claims obvious and said composition can be inhaled or administered orally, since it contains same ingredients as in instant claims.  

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Bryson concludes that "there is a need for alternative means of administration of the drug that does not require smoking or oral-mucosal administration." See id. at para. [0036]. Therefore, as the claims are directed toward oral and inhaled compositions, the disclosures of Bryson teach away and fail to render obvious the amended claims.” Applicant’s arguments have been considered, but not found persuasive. Bryson does not teach away from inhalable pharmaceutical composition. Bryson et al. teaches nasally administered cannabinoid semi-solid or viscous liquid composition i.e the composition can be inhaled through nose. See abstract. Bryson cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. Further, Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil as in instant claims obvious and said composition can be inhaled or administered orally, since it contains same ingredients as in instant claims.  
Applicant argues that “the disclosures of Bryson teach away from the oral and inhaled compositions of the claims. Further, with regard to the carrier oil, Bryson states that, "CBD has been delivered orally in an oil-based capsule in some human trials, but low water solubility and absorption from the gastrointestinal system lead to erratic and variable pharmacokinetics." See id. at [0029]. As such, Bryson further teaches away from the features of claim 5 for purposes of oral and/or inhaled routes of administration.” Applicant’s arguments have been considered, but not found persuasive. Bryson does not teach away from inhalable pharmaceutical composition. Bryson et al. teaches nasally administered cannabinoid semi-solid or viscous liquid composition i.e the composition can be inhaled through nose. See abstract. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. Further, Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil as in instant claims obvious and said composition can be inhaled or administered orally, since it contains same ingredients as in instant claims.  

US 20110257256…. THC:CBD ratios more preferably 1:100; 1:1000  see para [0020];
GB 2392093…..claim 29…CBD:THC….99:1 and 2.5:1 or US 20040034108 A1
US 20180344661…THC:CBD ratios 1:30;
GB 2471987… THC:CBD ratios 1:20


US 20130184354 A1  CBD/THC greater than 30

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627